Exhibit 10.53

 

2008 AMENDED AND RESTATED

STOCK PURCHASE AND OPTION PLAN

FOR ROCKWOOD HOLDINGS, INC. AND SUBSIDIARIES

 


1.                                       PURPOSE OF PLAN

 

This 2008 Amended and Restated Stock Purchase and Option Plan for Rockwood
Holdings, Inc. and Subsidiaries (formerly the Amended and Restated 2005 Stock
Purchase and Option Plan for Rockwood Holdings, Inc., which was formerly the
Amended and Restated 2003 Stock Purchase and Option Plan for Rockwood
Holdings, Inc., which was formerly the 2000 Stock Purchase and Option Plan for
K-L Holdings, Inc. and Subsidiaries) (the “Plan”) is designed:

 


(A)                                  TO PROMOTE THE LONG TERM FINANCIAL
INTERESTS AND GROWTH OF ROCKWOOD HOLDINGS, INC. (THE “COMPANY”), ITS
SUBSIDIARIES AND ANY OTHER SERVICE RECIPIENTS BY ATTRACTING AND RETAINING
MANAGEMENT PERSONNEL WITH THE TRAINING, EXPERIENCE AND ABILITY TO ENABLE THEM TO
MAKE A SUBSTANTIAL CONTRIBUTION TO THE SUCCESS OF THE COMPANY’S BUSINESS;


 


(B)                                 TO MOTIVATE MANAGEMENT PERSONNEL BY MEANS OF
GROWTH-RELATED INCENTIVES TO ACHIEVE LONG RANGE GOALS; AND


 


(C)                                  TO FURTHER THE IDENTITY OF INTERESTS OF
PARTICIPANTS WITH THOSE OF THE SHAREHOLDERS OF THE COMPANY THROUGH OPPORTUNITIES
FOR INCREASED STOCK, OR STOCK-BASED, OWNERSHIP IN THE COMPANY.


 


2.                                       DEFINITIONS


 

As used in the Plan, the following words shall have the following meanings:

 


(A)                                  “BOARD OF DIRECTORS” MEANS THE BOARD OF
DIRECTORS OF THE COMPANY.


 


(B)                                 “CODE” SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED, OR ANY SUCCESSOR THERETO.


 


(C)                                  “COMMITTEE” MEANS THE COMPENSATION
COMMITTEE OF THE BOARD OF DIRECTORS (OR, IF NO SUCH COMMITTEE IS APPOINTED, THE
BOARD OF DIRECTORS).


 


(D)                                 “COMMON STOCK” OR “SHARE” MEANS COMMON STOCK
OF THE COMPANY WHICH MAY BE AUTHORIZED BUT UNISSUED, OR ISSUED AND REACQUIRED.


 


(E)                                  “DIRECTOR” MEANS ANY MEMBER OF THE BOARD OF
DIRECTORS.


 


(F)                                    “DISABILITY” SHALL MEAN DISABILITY AS
DEFINED UNDER SECTION 409A OF THE CODE.


 


(G)                                 “EMPLOYEE” MEANS A PERSON, INCLUDING AN
OFFICER, IN THE REGULAR FULL-TIME EMPLOYMENT OF THE COMPANY, ONE OF ITS
SUBSIDIARIES OR ANY OTHER SERVICE RECIPIENT.


 


(H)                                 “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.


 

--------------------------------------------------------------------------------


 


(I)                                     “GRANT” MEANS AN AWARD MADE TO A
PARTICIPANT PURSUANT TO THE PLAN AND DESCRIBED IN SECTION 5, INCLUDING, WITHOUT
LIMITATION, AN AWARD OF A STOCK OPTION, RESTRICTED STOCK, PURCHASE STOCK, OR
OTHER STOCK BASED GRANT OR ANY COMBINATION OF THE FOREGOING.


 


(J)                                     “GRANT AGREEMENT” MEANS AN AGREEMENT
BETWEEN THE COMPANY AND A PARTICIPANT THAT SETS FORTH THE TERMS, CONDITIONS AND
LIMITATIONS APPLICABLE TO A GRANT.


 


(K)                                  “PARTICIPANT” MEANS AN EMPLOYEE, DIRECTOR,
CONSULTANT OR OTHER PERSON HAVING A RELATIONSHIP WITH THE COMPANY, ONE OF ITS
SUBSIDIARIES OR ANY OTHER “SERVICE RECIPIENT” (WITHIN THE MEANING OF
SECTION 409A OF THE CODE), TO WHOM ONE OR MORE GRANTS HAVE BEEN MADE AND SUCH
GRANTS HAVE NOT ALL BEEN FORFEITED OR TERMINATED UNDER THE PLAN.


 


(L)                                     “STOCK-BASED GRANTS” MEANS THE
COLLECTIVE REFERENCE TO THE GRANT OF PURCHASE STOCK, RESTRICTED STOCK AND OTHER
STOCK BASED GRANTS DESCRIBED IN SECTION 5.


 


(M)                               “STOCK OPTIONS” MEANS OPTIONS TO PURCHASE
COMMON STOCK, WHICH MAY OR MAY NOT BE INCENTIVE STOCK OPTIONS (“INCENTIVE STOCK
OPTIONS”) WITHIN THE MEANING OF SECTION 422 OF THE CODE.


 


(N)                                 “SUBSIDIARY” MEANS ANY ENTITY OTHER THAN THE
COMPANY IN AN UNBROKEN CHAIN OF ENTITIES BEGINNING WITH THE COMPANY IF EACH OF
THE ENTITIES OTHER THAN THE LAST ENTITY IN THE UNBROKEN CHAIN OWNS 50% OR MORE
OF THE VOTING STOCK OR OTHER VOTING INTERESTS IN ONE OF THE OTHER ENTITIES IN
SUCH CHAIN.


 


3.                                       ADMINISTRATION OF PLAN


 


(A)                                  THE PLAN SHALL BE ADMINISTERED BY THE
COMMITTEE.  ALL OF THE MEMBERS OF THE COMMITTEE AND ANY OTHER DIRECTORS SHALL BE
ELIGIBLE TO BE SELECTED FOR GRANTS UNDER THE PLAN; PROVIDED, HOWEVER, THAT THE
MEMBERS OF THE COMMITTEE SHALL QUALIFY TO ADMINISTER THE PLAN FOR PURPOSES OF
RULE 16B-3 (AND ANY OTHER APPLICABLE RULE) PROMULGATED UNDER SECTION 16(B) OF
THE EXCHANGE ACT TO THE EXTENT THAT THE COMPANY IS SUBJECT TO SUCH RULE.  THE
COMMITTEE MAY ADOPT ITS OWN RULES OF PROCEDURE, AND THE ACTION OF A MAJORITY OF
THE COMMITTEE, TAKEN AT A MEETING OR TAKEN WITHOUT A MEETING BY A WRITING SIGNED
BY SUCH MAJORITY, SHALL CONSTITUTE ACTION BY THE COMMITTEE.  THE COMMITTEE SHALL
HAVE THE POWER AND AUTHORITY TO ADMINISTER, CONSTRUE AND INTERPRET THE PLAN, TO
MAKE RULES FOR CARRYING IT OUT AND TO MAKE CHANGES IN SUCH RULES.  ANY SUCH
INTERPRETATIONS, RULES, AND ADMINISTRATION SHALL BE CONSISTENT WITH THE BASIC
PURPOSES OF THE PLAN.


 


(B)                                 THE COMMITTEE MAY DELEGATE TO THE CHIEF
EXECUTIVE OFFICER AND TO OTHER SENIOR OFFICERS OF THE COMPANY ITS DUTIES UNDER
THE PLAN SUBJECT TO SUCH CONDITIONS AND LIMITATIONS AS THE COMMITTEE SHALL
PRESCRIBE EXCEPT THAT ONLY THE COMMITTEE MAY DESIGNATE AND MAKE GRANTS TO
PARTICIPANTS WHO ARE SUBJECT TO SECTION 16 OF THE EXCHANGE ACT.


 


(C)                                  THE COMMITTEE MAY EMPLOY ATTORNEYS,
CONSULTANTS, ACCOUNTANTS, APPRAISERS, BROKERS OR OTHER PERSONS.  THE COMMITTEE,
THE COMPANY, AND THE OFFICERS AND DIRECTORS OF THE COMPANY SHALL BE ENTITLED TO
RELY UPON THE ADVICE, OPINIONS OR VALUATIONS OF ANY SUCH PERSONS.  ALL ACTIONS
TAKEN AND ALL INTERPRETATIONS AND DETERMINATIONS MADE BY THE COMMITTEE IN GOOD
FAITH SHALL BE FINAL AND BINDING UPON ALL PARTICIPANTS, THE COMPANY AND ALL
OTHER INTERESTED PERSONS.  NO MEMBER OF THE COMMITTEE SHALL BE PERSONALLY LIABLE
FOR ANY ACTION,

 

2

--------------------------------------------------------------------------------


 


DETERMINATION OR INTERPRETATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN OR
THE GRANTS, AND ALL MEMBERS OF THE COMMITTEE SHALL BE FULLY PROTECTED BY THE
COMPANY WITH RESPECT TO ANY SUCH ACTION, DETERMINATION OR INTERPRETATION.


 


4.                                       ELIGIBILITY


 

The Committee may from time to time make Grants under the Plan to such
Employees, Directors or other persons having a relationship with the Company,
any of its Subsidiaries or any other Service Recipient, and in such form and
having such terms, conditions and limitations as the Committee may determine. 
Grants may be granted singly, in combination or in tandem.  The terms,
conditions and limitations of each Grant under the Plan shall be set forth in a
Grant Agreement, in a form approved by the Committee, consistent, however, with
the terms of the Plan.

 


5.                                       GRANTS


 

From time to time, the Committee will determine the forms and amounts of Grants
for Participants.  Such Grants may take the following forms in the Committee’s
sole discretion:

 


(A)                                  STOCK OPTIONS - THESE ARE OPTIONS TO
PURCHASE COMMON STOCK, WHICH MAY OR MAY NOT BE INCENTIVE STOCK OPTIONS AND SHALL
HAVE AN EXERCISE PRICE AT LEAST EQUAL TO THE FAIR MARKET VALUE OF ONE SHARE OF
COMMON STOCK ON THE DATE OF GRANT (OR, IF THE PERSON TO WHOM AN INCENTIVE STOCK
OPTION IS BEING GRANTED OWNS COMMON STOCK REPRESENTING MORE THAN 10 PERCENT OF
THE VOTING POWER OF ALL CLASSES OF COMPANY EQUITY, THE EXERCISE PRICE SHALL BE
AT LEAST EQUAL TO 110 PERCENT OF THE FAIR MARKET VALUE OF ONE SHARE OF COMMON
STOCK ON THE DATE OF GRANT). AT THE TIME OF THE GRANT THE COMMITTEE SHALL
DETERMINE, AND SHALL HAVE CONTAINED IN THE GRANT AGREEMENT OR OTHER PLAN RULES,
THE OPTION EXERCISE PERIOD, THE OPTION PRICE, AND SUCH OTHER CONDITIONS OR
RESTRICTIONS ON THE GRANT OR EXERCISE OF THE OPTION AS THE COMMITTEE DEEMS
APPROPRIATE, WHICH MAY INCLUDE THE REQUIREMENT THAT THE GRANT OF OPTIONS IS
PREDICATED ON THE ACQUISITION OF PURCHASE SHARES UNDER SECTION 5(C) BY THE
PARTICIPANT OR AS MAY BE REQUIRED PURSUANT TO APPLICABLE LAW, IF SUCH OPTIONS
SHALL BE INCENTIVE STOCK OPTIONS.  PAYMENT OF THE OPTION EXERCISE PRICE SHALL BE
MADE IN CASH OR IN SHARES OF COMMON STOCK (PROVIDED, THAT SUCH SHARES HAVE BEEN
HELD BY THE PARTICIPANT FOR NOT LESS THAN SIX MONTHS (OR SUCH OTHER PERIOD AS
ESTABLISHED BY THE COMMITTEE FROM TIME TO TIME)), OR A COMBINATION THEREOF, IN
ACCORDANCE WITH THE TERMS OF THE PLAN, THE GRANT AGREEMENT AND ANY APPLICABLE
GUIDELINES OF THE COMMITTEE IN EFFECT AT THE TIME.


 


(B)                                 RESTRICTED STOCK - RESTRICTED STOCK IS
COMMON STOCK DELIVERED TO A PARTICIPANT WITH OR WITHOUT PAYMENT OF CONSIDERATION
WITH RESTRICTIONS OR CONDITIONS ON THE PARTICIPANT’S RIGHT TO TRANSFER OR SELL
SUCH STOCK.  THE NUMBER OF SHARES OF RESTRICTED STOCK AND THE RESTRICTIONS OR
CONDITIONS ON SUCH SHARES SHALL BE AS THE COMMITTEE DETERMINES, IN THE GRANT
AGREEMENT OR BY OTHER PLAN RULES, AND THE CERTIFICATE FOR THE RESTRICTED STOCK
SHALL BEAR EVIDENCE OF SUCH RESTRICTIONS OR CONDITIONS.


 


(C)                                  PURCHASE STOCK - PURCHASE STOCK REFERS TO
SHARES OF COMMON STOCK OFFERED TO A PARTICIPANT AT SUCH PRICE AS DETERMINED BY
THE COMMITTEE, THE ACQUISITION OF WHICH MAY MAKE HIM ELIGIBLE TO RECEIVE UNDER
THE PLAN, AMONG OTHER THINGS, STOCK OPTIONS.

 

3

--------------------------------------------------------------------------------


 


(D)                                 OTHER STOCK-BASED GRANTS - THE COMMITTEE MAY
MAKE OTHER GRANTS UNDER THE PLAN PURSUANT TO WHICH SHARES OF COMMON STOCK OR
OTHER EQUITY SECURITIES OF THE COMPANY ARE OR MAY IN THE FUTURE BE ACQUIRED, OR
GRANTS DENOMINATED IN STOCK UNITS, INCLUDING ONES VALUED USING MEASURES OTHER
THAN MARKET VALUE OF THE COMMON STOCK.  OTHER STOCK-BASED GRANTS MAY BE GRANTED
WITH OR WITHOUT CONSIDERATION.


 


6.                                       LIMITATIONS AND CONDITIONS


 


(A)                                  SUBJECT TO SECTION 8 HEREOF, THE NUMBER OF
SHARES AVAILABLE FOR GRANTS UNDER THIS PLAN SHALL BE 10,000,000 SHARES OF THE
AUTHORIZED COMMON STOCK AS OF THE EFFECTIVE DATE OF THE PLAN.  THE NUMBER OF
SHARES SUBJECT TO GRANTS MADE UNDER THIS PLAN TO ANY ONE PARTICIPANT IN ANY ONE
CALENDAR YEAR SHALL NOT BE MORE THAN $20 MILLION WORTH OF THE SHARES.  UNLESS
RESTRICTED BY APPLICABLE LAW, SHARES RELATED TO GRANTS THAT ARE FORFEITED,
TERMINATED, CANCELLED OR EXPIRE UNEXERCISED, SHALL IMMEDIATELY BECOME AVAILABLE
FOR NEW GRANTS.


 


(B)                                 NO GRANTS SHALL BE MADE UNDER THE PLAN
BEYOND TEN YEARS AFTER THE EFFECTIVE DATE OF THE PLAN, BUT THE TERMS OF GRANTS
MADE ON OR BEFORE THE EXPIRATION OF THE PLAN MAY EXTEND BEYOND SUCH EXPIRATION. 
AT THE TIME A GRANT IS MADE OR AMENDED OR THE TERMS OR CONDITIONS OF A GRANT ARE
CHANGED, THE COMMITTEE MAY PROVIDE FOR LIMITATIONS OR CONDITIONS ON SUCH GRANT.


 


(C)                                  NOTHING CONTAINED HEREIN SHALL AFFECT THE
RIGHT OF THE COMPANY TO TERMINATE ANY PARTICIPANT’S EMPLOYMENT AT ANY TIME OR
FOR ANY REASON.


 


(D)                                 DEFERRALS OF GRANT PAYOUTS MAY BE PROVIDED
FOR, AT THE SOLE DISCRETION OF THE COMMITTEE, IN THE GRANT AGREEMENTS, BUT ONLY
TO THE EXTENT SUCH DEFERRAL SATISFIES THE REQUIREMENTS OF SECTION 409A OF THE
CODE.


 


(E)                                  EXCEPT AS OTHERWISE PRESCRIBED BY THE
COMMITTEE, THE AMOUNTS OF THE GRANTS FOR ANY EMPLOYEE OF A SUBSIDIARY OR ANY
OTHER SERVICE RECIPIENT, ALONG WITH INTEREST, DIVIDEND, AND OTHER EXPENSES
ACCRUED ON DEFERRED GRANTS SHALL BE CHARGED TO THE PARTICIPANT’S EMPLOYER DURING
THE PERIOD FOR WHICH THE GRANT IS MADE.  IF THE PARTICIPANT IS EMPLOYED BY MORE
THAN ONE SUBSIDIARY OR BY BOTH THE COMPANY AND A SUBSIDIARY (OR ANY OTHER
SERVICE RECIPIENT) DURING THE PERIOD FOR WHICH THE GRANT IS MADE, THE
PARTICIPANT’S GRANT AND RELATED EXPENSES WILL BE ALLOCATED BETWEEN THE COMPANIES
EMPLOYING THE PARTICIPANT IN A MANNER PRESCRIBED BY THE COMMITTEE.


 


(F)                                    OTHER THAN AS SPECIFICALLY PROVIDED
PURSUANT TO A GRANT AGREEMENT OR OTHER RELATED AGREEMENT BETWEEN A PARTICIPANT
AND THE COMPANY, NO BENEFIT UNDER THE PLAN SHALL BE SUBJECT IN ANY MANNER TO
ANTICIPATION, ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR
CHARGE, AND ANY ATTEMPT TO DO SO SHALL BE VOID.  NO SUCH BENEFIT SHALL, PRIOR TO
RECEIPT THEREOF BY THE PARTICIPANT, BE IN ANY MANNER LIABLE FOR OR SUBJECT TO
THE DEBTS, CONTRACTS, LIABILITIES, ENGAGEMENTS, OR TORTS OF THE PARTICIPANT.


 


(G)                                 PARTICIPANTS SHALL NOT BE, AND SHALL NOT
HAVE ANY OF THE RIGHTS OR PRIVILEGES OF, SHAREHOLDERS OF THE COMPANY IN RESPECT
OF ANY SHARES PURCHASABLE IN CONNECTION WITH ANY GRANT UNLESS AND UNTIL
CERTIFICATES REPRESENTING ANY SUCH SHARES HAVE BEEN ISSUED BY THE COMPANY TO (OR
BOOK ENTRY REPRESENTING SUCH SHARES HAS BEEN MADE AND SUCH SHARES HAVE BEEN

 

4

--------------------------------------------------------------------------------


 


DEPOSITED WITH THE APPROPRIATE REGISTERED BOOK — ENTRY CUSTODIAN FOR THE BENEFIT
OF) SUCH PARTICIPANTS.


 


(H)                                 NO ELECTION AS TO BENEFITS OR EXERCISE OF
STOCK OPTIONS OR OTHER RIGHTS MAY BE MADE DURING A PARTICIPANT’S LIFETIME BY
ANYONE OTHER THAN THE PARTICIPANT EXCEPT BY A LEGAL REPRESENTATIVE APPOINTED FOR
OR BY THE PARTICIPANT.


 


(I)                                     ABSENT EXPRESS PROVISIONS TO THE
CONTRARY, ANY GRANT UNDER THIS PLAN SHALL NOT BE DEEMED COMPENSATION FOR
PURPOSES OF COMPUTING BENEFITS OR CONTRIBUTIONS UNDER ANY RETIREMENT PLAN OF THE
COMPANY, ITS SUBSIDIARIES OR ANY OTHER SERVICE RECIPIENT AND SHALL NOT AFFECT
ANY BENEFITS UNDER ANY OTHER BENEFIT PLAN OF ANY KIND NOW OR SUBSEQUENTLY IN
EFFECT UNDER WHICH THE AVAILABILITY OR AMOUNT OF BENEFITS IS RELATED TO LEVEL OF
COMPENSATION.  THIS PLAN IS NOT A “RETIREMENT PLAN” OR “WELFARE PLAN” UNDER THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED.


 


(J)                                     UNLESS THE COMMITTEE DETERMINES
OTHERWISE, NO BENEFIT OR PROMISE UNDER THE PLAN SHALL BE SECURED BY ANY SPECIFIC
ASSETS OF THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OTHER SERVICE RECIPIENT,
NOR SHALL ANY ASSETS OF THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OTHER
SERVICE RECIPIENT BE DESIGNATED AS ATTRIBUTABLE OR ALLOCATED TO THE SATISFACTION
OF THE COMPANY’S OBLIGATIONS UNDER THE PLAN.


 


7.                                       TRANSFERS AND LEAVES OF ABSENCE


 

For purposes of the Plan, unless the Committee determines otherwise:  (a) a
transfer of a Participant’s employment without an intervening period of
separation among the Company, any Subsidiary or any other Service Recipient
shall not be deemed a termination of employment, and (b) a Participant who is
granted in writing a leave of absence shall be deemed to have remained in the
employ of the Company during such leave of absence.

 


8.                                       ADJUSTMENTS


 

In the event of any change in the outstanding Common Stock by reason of a stock
split, spin-off, stock dividend, stock combination or reclassification,
recapitalization or merger, change of control, or similar event, the Committee
shall adjust appropriately the number of Shares subject to the Plan and
available for or covered by Grants and Share prices related to outstanding
Grants to the extent necessary, and may make such other revisions to outstanding
Grants as it deems are equitably required including, without limitation, in an
event that is not a change of control, providing for the payment of a dividend
in respect of the Shares subject to any outstanding Grants, in all events in
order to allow Participants to participate in such event in an equitable manner.

 


9.                                       MERGER, CONSOLIDATION, EXCHANGE,
ACQUISITION, LIQUIDATION OR DISSOLUTION


 

In its absolute discretion, and on such terms and conditions as it deems
appropriate, coincident with or after the grant of any Stock Option or any
Stock-Based Grant, the Committee may provide that such Stock Option or
Stock-Based Grant cannot be exercised after the merger or consolidation of the
Company into another company, the exchange of all or substantially all of the
assets of the Company for the securities of another company, the

 

5

--------------------------------------------------------------------------------


 

acquisition by another company of 80% or more of the Company’s then outstanding
shares of voting stock or the recapitalization, reclassification, liquidation or
dissolution of the Company, and if the Committee so provides, it shall, on such
terms and conditions as it deems appropriate in its absolute discretion, also
provide, either by the terms of such Stock Option or Stock-Based Grant or by a
resolution adopted prior to the occurrence of such merger, consolidation,
exchange, acquisition, recapitalization, reclassification, liquidation or
dissolution, that, for some period of time prior to such event, such Stock
Option or Stock-Based Grant shall be exercisable as to all shares subject
thereto, notwithstanding anything to the contrary herein (but subject to the
provisions of Section 6(b) and that, upon the occurrence of such event, such
Stock Option or Stock-Based Grant shall terminate and be of no further force or
effect; provided, however, that the Committee may also provide, in its absolute
discretion, that even if the Stock Option or Stock-Based Grant shall remain
exercisable after any such event, from and after such event, any such Stock
Option or Stock-Based Grant shall be exercisable only for the kind and amount of
securities and/or other property, or the cash equivalent thereof, receivable as
a result of such event by the holder of a number of shares of stock for which
such Stock Option or Stock-Based Grant could have been exercised immediately
prior to such event.

 


10.                                 CODE SECTION 409A COMPLIANCE


 


THE PLAN IS INTENDED TO COMPLY WITH SECTION 409A OF THE CODE AND WILL BE
INTERPRETED IN A MANNER INTENDED TO COMPLY WITH SECTION 409A OF THE CODE.  IN
FURTHERANCE THEREOF, NO GRANTS MAY BE ACCELERATED UNDER THE PLAN, OTHER THAN TO
THE EXTENT PERMITTED UNDER SECTION 409A OF THE CODE.  TO THE EXTENT THAT ANY
PROVISION OF THE PLAN VIOLATES SECTION 409A OF THE CODE SUCH THAT AMOUNTS WOULD
BE TAXABLE TO A PARTICIPANT PRIOR TO PAYMENT OR WOULD OTHERWISE SUBJECT A
PARTICIPANT TO A PENALTY TAX UNDER SECTION 409A, SUCH PROVISION SHALL BE
AUTOMATICALLY REFORMED OR STRICKEN TO PRESERVE THE INTENT HEREOF. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (I) IF AT THE TIME OF A
PARTICIPANT’S TERMINATION OF EMPLOYMENT THE PARTICIPANT IS A “SPECIFIED
EMPLOYEE” AS DEFINED IN SECTION 409A OF THE CODE (AND ANY RELATED REGULATIONS OR
OTHER PRONOUNCEMENTS THEREUNDER) AND THE DEFERRAL OF THE COMMENCEMENT OF ANY
PAYMENTS OR BENEFITS OTHERWISE PAYABLE HEREUNDER AS A RESULT OF SUCH TERMINATION
OF EMPLOYMENT IS NECESSARY IN ORDER TO PREVENT ANY ACCELERATED OR ADDITIONAL TAX
UNDER SECTION 409A OF THE CODE, THEN THE COMPANY SHALL DEFER THE COMMENCEMENT OF
THE PAYMENT OF ANY SUCH PAYMENTS OR BENEFITS HEREUNDER (WITHOUT ANY REDUCTION IN
SUCH PAYMENTS OR BENEFITS ULTIMATELY PAID OR PROVIDED TO THE PARTICIPANT) UNTIL
THE DATE THAT IS SIX MONTHS FOLLOWING THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT (OR THE EARLIEST DATE AS IS PERMITTED UNDER SECTION 409A OF THE CODE)
AND (II) IF ANY OTHER PAYMENTS DUE TO A PARTICIPANT HEREUNDER COULD CAUSE THE
APPLICATION OF AN ACCELERATED OR ADDITIONAL TAX UNDER SECTION 409A OF THE CODE,
SUCH PAYMENTS OR OTHER BENEFITS SHALL BE DEFERRED IF DEFERRAL WILL MAKE SUCH
PAYMENT COMPLIANT UNDER SECTION 409A OF THE CODE, OR OTHERWISE SUCH PAYMENT
SHALL BE RESTRUCTURED, TO THE EXTENT POSSIBLE, IN A MANNER, DETERMINED BY THE
COMMITTEE, THAT DOES NOT CAUSE SUCH AN ACCELERATED OR ADDITIONAL TAX.  THE
COMMITTEE SHALL IMPLEMENT THE PROVISIONS OF THIS SECTION IN GOOD FAITH; PROVIDED
THAT NEITHER THE COMPANY, THE COMMITTEE NOR ANY OF THE EMPLOYEES OR
REPRESENTATIVES OF THE COMPANY, ITS SUBSIDIARIES OR ANY OTHER SERVICE RECIPIENT
SHALL HAVE ANY LIABILITY TO PARTICIPANTS WITH RESPECT TO THIS SECTION 10.


 


11.                                 AMENDMENT AND TERMINATION


 

The Committee shall have the authority to make such amendments to any terms and
conditions applicable to outstanding Grants as are consistent with this Plan
provided that,

 

6

--------------------------------------------------------------------------------


 

except for adjustments under Section 8 or 9 hereof, (a) no such action shall
modify such Grant in a manner adverse to the Participant without the
Participant’s consent except as such modification is provided for or
contemplated in the terms of the Grant and (b) no such action may provide for an
increase in the number of Shares to be made available for issuance under this
Plan without obtaining approval by the Shareholders of such increase.  The Board
of Directors may amend, suspend or terminate the Plan.

 


12.                                 FOREIGN OPTIONS AND RIGHTS


 

The Committee may make Grants to Employees who are subject to the laws of
nations other than the United States, which Grants may have terms and conditions
that differ from the terms thereof as provided elsewhere in the Plan for the
purpose of complying with foreign laws.

 


13.                                 WITHHOLDING TAXES


 

The Company shall have the right to deduct from any cash payment made under the
Plan any federal, state or local income or other taxes required by law to be
withheld with respect to such payment.  It shall be a condition to the
obligation of the Company to deliver shares upon the exercise of an Option, upon
delivery of Restricted Stock or upon exercise, settlement or payment of any
Other Stock-Based Grant that the Participant pay to the Company such amount as
may be requested by the Company for the purpose of satisfying any liability for
such withholding taxes.  Any Grant Agreement may provide that the Participant
may elect, in accordance with any conditions set forth in such Grant Agreement,
to pay a portion or all of such minimum withholding taxes in shares of Common
Stock.

 


14.                                 EFFECTIVE DATE AND TERMINATION DATES


 

The Plan shall be effective on and as of the date of its original approval by
the Board of Directors of the Company and shall be approved by a majority of the
shareholders of the Company, and shall terminate ten years thereafter, subject
to earlier termination by the Board of Directors pursuant to Sections 9 and 10.

 

Effective Date of adoption of Plan:  November 20, 2000

Effective Date of amendment and restatement of Plan:  June 9, 2003

Effective Date of amendment of Plan:  September 1, 2004

Effective Date of second amendment of Plan:  July 18, 2005

Effective Date of amendment and restatement of Plan:  July 29, 2005

Effective Date of amendment and restatement of Plan:  November 5, 2008

 

7

--------------------------------------------------------------------------------